DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 14 are rejected under 35 U.S.C. 102a1 as being anticipated by Mouizina [US .
As to claim 1, Mouizina teaches the details of a makeup mirror display [10, figure 2], comprising: a makeup mirror [12]; a makeup mirror display [center of 12], equipped with said adjustable makeup mirror, comprising at least a control button and a control circuit arranged in said makeup mirror display [paragraph 140]; at least two cameras respectively arranged on a left side and a right side of said makeup mirror and electrically connected with said makeup mirror display [paragraph 98]; and at least one variable color temperature light source arranged at one side of said makeup mirror and electrically connected with said makeup mirror display [paragraph 76].
As to claim 14, Mouizina discloses the makeup mirror display, as recited in claim 1, wherein said makeup mirror display is arranged at an upper end of said makeup mirror [see figure 2].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Mouizina [US 2020/0036705].
As to claim 3, Mouizina fails to explicitly disclose the details wherein said at least one variable color temperature light source has a color temperature range between 3000K and 6000K. Examiner notes that choosing color values such as these would have flown naturally to one having ordinary skill in the art in view of Mouizina’s reference color values which are affected by the processor, as Mouizina is silent as to the specific colors [see Mouizina, paragraph 246].

Allowable Subject Matter
Claims 2, 4-13, and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  these claims recite elements and limitations which are not taught by the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Adachi, Shin, Suzuki, Yong, Park, and Martin [see PTO-892] all teach alternative embodiment of lighted or “smart” mirrors. Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON GYLLSTROM whose telephone number is (571)270-1498. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYON T GYLLSTROM/Primary Examiner, Art Unit 2875